
	

114 HR 4642 IH: Diabetic Eye Disease Prevention Act of 2016
U.S. House of Representatives
2016-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4642
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2016
			Mr. Collins of New York (for himself and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to establish a Medicare diabetic eye disease
			 prevention and early treatment demonstration project.
	
	
 1.Short titleThis Act may be cited as the Diabetic Eye Disease Prevention Act of 2016. 2.Medicare diabetic eye disease prevention and early treatment demonstration projectTitle XVIII of the Social Security Act is amended by inserting after section 1866E (42 U.S.C. 1395cc–5) the following new section:
			
 1866F.Diabetic eye disease prevention and early treatment demonstration project(a)EstablishmentThe Secretary shall conduct, during a 5-year period beginning no later than January 1, 2017, a diabetic eye disease prevention and early treatment demonstration project (in this section referred to as the demonstration project) to provide incentives to primary care practices to refer to local eye doctors for comprehensive dilated eye exams—
 (1)diabetic Medicare beneficiaries at the time of their diagnosis of diabetes; and (2)diabetic Medicare beneficiaries who have been diagnosed with diabetes mellitus and have not received a comprehensive dilated eye examination in the previous 5 years.
 (b)RequirementThe demonstration project shall test the extent to which such incentives result in— (1)improving early detection and treatment of diabetes-related vision problems and the reduction of significant eye and vision loss and blindness associated with delayed diagnosis and treatment of diabetes-related eye and vision conditions;
 (2)reducing the cost of health care services covered under this title; and (3)achieving beneficiary satisfaction.
 (c)Conduct of projectThe demonstration project shall be conducted consistent with the following: (1)identification of primary care practicesThe demonstration project shall identify at least 100 primary care practices, in each of at least 10 States which have high per capita costs of diabetes care for diabetic Medicare beneficiaries, for participation in the demonstration project.
 (2)Listing of participating eye doctorsEach practice so identified shall be provided with a list of eye doctors who are located in the area of such practice and who have agreed to participate in the demonstration project.
 (3)Requirements for participating eye doctorsAs part of the participation agreement of an eye doctor under the demonstration project, the eye doctor agrees—
 (A)to offer to furnish to each diabetic Medicare beneficiary referred to the doctor by a primary care practice so identified a comprehensive dilated eye examination and needed diabetes-related eye care covered under this title; and
 (B)to report back to such practice on the results of such an examination or care within 72 hours after the time of conducting such examination or furnishing such care.
							(d)Incentive payment methodology
 (1)In generalUnder the demonstration project, subject to paragraph (2), the Secretary shall pay an incentive on an annual basis to each primary care practice participating in the demonstration project for each beneficiary the practice refers in the year for an eye examination under the demonstration project. Such amount shall be set at a level so as to encourage primary care practices to participate in the demonstration project.
 (2)Budget neutralityThe Secretary shall ensure that the aggregate payments made under this title, including incentive payments made under this section, with respect to individuals participating in the demonstration project do not exceed the aggregate amounts that the Secretary estimates would have been paid under title with respect to such individuals if the demonstration project had not been implemented. In order to carry out the previous sentence, the Secretary is authorized to reduce payment rates under part B for eye care services for diabetic Medicare beneficiaries (other than those described in subsection (a)) to take into account the costs of comprehensive dilated eye examinations furnished to individuals otherwise eligible to participate in the demonstration project.
 (3)FundingThe costs, including incentive payments, of carrying out the demonstration project shall be paid from the Federal Supplementary Medical Insurance Trust Fund established under section 1841.
 (e)WaiverThe Secretary may waive such provisions of this title and title XI as the Secretary determines necessary in order to implement the demonstration project.
					(f)Evaluation and reports
 (1)EvaluationThe Secretary shall conduct an independent evaluation of the demonstration project to assess whether the project has the results described in subsection (b).
						(2)Reports
 (A)Preliminary reportNot later than 60 days after the completion of the first year of the demonstration project, the Secretary shall submit to Congress a preliminary report on the results of the project.
 (B)Final reportNo later than 6 months after the date of the completion of the demonstration project, the Secretary shall submit to Congress a final report on the results of the project and shall include in such report the findings of the evaluation conducted under paragraph (1).
 (g)DefinitionsIn this section: (1)Diabetic Medicare beneficiaryThe term diabetic Medicare beneficiary means, with respect to a primary care practice, an individual who—
 (A)is entitled to benefits under part A and enrolled for benefits under part B; (B)is not enrolled in a Medicare Advantage plan under part C or a PACE program under section 1894;
 (C)has been determined to have diabetes mellitus; and (D)is receiving primary care services through one or more physicians or nurse practitioners in such practice.
 (2)Eye doctorThe term eye doctor means a participating physician who is a State-licensed optometrist or ophthalmologist. (3)Primary care practiceThe term primary care practice—
 (A)means a physician (as described in section 1861(r)(1)) who has a primary specialty designation of family medicine, internal medicine, or geriatric medicine; and
 (B)includes a group practice the physicians within which are primarily physicians with such a specialty designation and may also include physician assistants and nurse practitioners..
		
